DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-4 and 6-18 are allowed.
The closest reference is Jaduszliwer et al (US Pat. 5,567,622) which discloses a detection system for measuring one or more conditions within a predetermined area (10) comprising: a fiber harness having at least one fiber optic cable (12) for transmitting light, the at least one fiber optic cable (12) defining a plurality of nodes (16a-16)) arranged to measure one or more conditions within the predetermined area, the one or more conditions including hydrazine fuels, nitrogen tetroxide and nitrogen dioxide gases (abstract); a light source (18) for transmitting light along the at least one fiber optic cable (12); and a control system (26) operably coupled to the fiber harness such that reflected light associated with the plurality of nodes (16a-16j) is transmitted to the control system (26), wherein the control system (26) analyzes the light transmitted from the plurality of nodes (16a-16j) by comparing multiple wavelengths of scattered light to determine at least one of a presence and magnitude of the one or more conditions at the plurality of nodes (column 7, lines 45-55, column 8, lines 4-24 and column 9, lines 28-30), the one or more conditions including hydrazine fuels, nitrogen tetroxide and nitrogen dioxide gases; wherein multiple wavelengths of light are transmitted by the light source (18) to enable simultaneous detection of multiple conditions, the control system (26) directing selectively controlled emission of the multiple wavelengths of light from the light source 
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 11.
As to claims 1 and 11, the prior art of record, taken alone or in combination, fails to disclose or render limitations ““a control system operably coupled to the fiber harness such that scattered light associated with the plurality of nodes is transmitted to the control system, wherein the control system analyzes the light transmitted from the 
	Claims 2-3 and 5-10 and 12-18 are dependent claims; therefore, they are allowed with respect to the claim in which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            November 18, 2021